Citation Nr: 0103902	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
calcaneal spurs.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for Parkinson's disease.

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of sense of smell.

7.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarctions, angioplasty and 
coronary artery bypass graft surgery. 

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran, A.P. and N.P., Jr.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1956 and from August 1956 to December 1969.  Service in Korea 
and Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims.   In October 2000, the veteran and members 
of his family testified at a hearing conducted before the 
undersigned at the RO.

The record reflects that in a February 1998 rating decision, 
the RO denied the veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for Parkinson's disease.  Thereafter, the veteran 
submitted a timely Notice of Disagreement with that decision, 
and, in November 1998, the RO responded by issuing a 
Statement of the Case.  The Board notes, however, that no 
Substantive Appeal was submitted with regard to the veteran's 
claim for Parkinson's disease within the prescribed one year 
period from the date of mailing of notification of the 
February 1998 rating decision or within 60 days of the 
December 1998 Statement of the Case as required by 38 C.F.R. 
§ 20.302(b) (2000)

Notwithstanding the veteran's failure to file a Substantive 
Appeal within the prescribed period, in VAOPGCPREC 09-97, the 
VA Office of the General Counsel held that if a claimant has 
not yet perfected an appeal and VA issues a Supplemental 
Statement of the Case in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. § 20.302(c) require VA 
to afford the claimant at least 60 days from the mailing date 
of the supplemental statement of the case to respond and 
perfect an appeal, even if the 60 day period would extend 
beyond the expiration of the one-year period.  See VAOPGCPREC 
09-97 (February 11, 1997).

In this case, a Supplemental Statement of the Case was issued 
on August 29, 2000 regarding the veteran's claim for 
Parkinson's disease.  Thereafter, on October 19, 2000, the 
veteran presented testimony at a personal hearing before the 
undersigned member of the Board.  Because the veteran's 
testimony was reduced to writing, and because it sets out 
specific arguments relating to errors of fact or law he 
believes were made by the agency of original jurisdiction in 
denying this claim, the Board accepts the veteran's oral 
statements made during his October 2000 hearing as a valid 
Substantive Appeal with respect to this issue.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) [a case involving the issue of 
the recognition of a notice of disagreement, the Court held 
that an oral statement disagreeing with a rating decision, 
when made during the course of a VA personal hearing and 
later reduced to writing was a valid notice of disagreement 
with the meaning of applicable statute and regulation].

As noted above, the veteran is seeking entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of sense of smell.  During his October 2000 
hearing, the veteran's representative testified that he was 
also seeking service connection for loss of sense of smell as 
being directly due to service on the theory that the 
disability developed as a result of exposure to herbicides 
during service.
Because the issue of entitlement to service connection for 
loss of sense of smell, claimed as secondary to exposure to 
herbicides, is an issue which is separate and distinct from 
the claim under 38 U.S.C.A. § 1151 and has not been 
previously addressed by the RO, this matter is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398, 409 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].

In a statement submitted in August 1999, the veteran 
indicated that he wished to reopen a claim of entitlement to 
service connection for hypertension.  The Board notes that 
this claim was previously denied by the RO in a November 1972 
rating decision.  Because the issue of whether new and 
material evidence has been submitted to reopen this claim has 
not been addressed, that matter is also referred to the RO 
for appropriate action.  See Godfrey, 7 Vet. App. at 409.


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  In accordance with this duty, and for the reasons 
and bases set forth below, the Board finds that additional 
evidentiary development is necessary before the veteran's 
claims can be properly adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

VA medical records show that throughout 1999, the veteran 
received ongoing treatment for his PTSD.  In a psychiatric 
clinical note dated in July 1999, it was noted that the 
veteran had short-term memory problems and that his temper 
had increased.  It was also noted that the veteran suffered 
from organic brain syndrome and Parkinson's disease.  The VA 
examiner indicated that the veteran was almost wheelchair 
bound and placed a great deal of demands on his wife, which 
was typical for brain syndrome patients.  The VA examiner 
assigned a Global Assessment of Functioning Score (GAF) score 
of 30, which is indicative of an inability to function in 
most areas, serious impairment in communication or judgment, 
or behavior that is considerably influenced by delusions or 
hallucinations.  In a psychiatric clinical note dated in 
November 1999, the VA examiner again noted a GAF score of 30, 
as well as diagnoses of PTSD, organic brain syndrome, and 
Parkinson's disease.

Thereafter, in July 2000, the veteran underwent a VA 
psychiatric examination in order to determine the severity of 
his service-connected PTSD.  The VA psychiatrist assigned a 
GAF score of 42, which is indicative of serious symptom or 
any serious impairment in social or occupational functioning.  
The VA psychiatrist concluded that the veteran had chronic, 
severe PTSD, and noted that he also suffered from several 
physical disabilities.  The VA psychiatrist determined that 
the veteran was considered unemployable secondary to his 
illnesses.  

The Board believes that the record is currently unclear as to 
what degree the veteran's psychiatric symptoms and level of 
impairment are attributable to his service-connected PTSD, 
without regard to his nonservice-connected Parkinson's 
disease and/or organic brain syndrome.  As noted above, 
although a VA examiner has assigned a GAF score of 30, which 
can be indicative of an inability to function in most areas, 
it appears that this score was based upon the combined effect 
of the veteran's various disabilities, rather than solely 
upon the effect of his PTSD.  Similarly, although the July 
2000 VA psychiatrist found the veteran to be unemployable, 
the psychiatrist specifically indicated that this was due to 
all of the veteran's illnesses, including both his PTSD and 
his physical disabilities.  There is no indication in the 
record that any psychiatrist has addressed the question of 
whether the veteran is unemployable solely due to his 
service-connected PTSD.

Accordingly, the Board finds that a remand of this issue is 
warranted, so the veteran can be provided with an additional 
VA psychiatric examination that specifically address the 
symptoms and level of impairment attributable solely to his 
service-connected PTSD.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

The record reflects that in October 1997, the veteran was 
provided with a VA orthopedic examination.  In the report of 
this examination, the VA examiner noted that flexion was 120 
degrees in the right knee and 116 in the left, and that 
extension was 0 degrees in the right knee and 0 degrees in 
the left.  The VA examiner noted a diagnosis of a gunshot 
wound to the right knee with chondromalacia of the patella 
and no loss of motion, but with slight loss of function due 
to pain.  No further clinical findings were reported.  During 
a VA general medical examination conducted on the same date, 
a VA examiner noted diagnoses of degenerative arthritis in 
both knees.  The VA examiner also noted that some swelling 
was present in both knees, which was indicative of chronic 
inflammation.

In June 2000, the veteran was provided with another VA 
general medical examination.  Upon examination, the VA 
examiner found evidence of crepitation and restricted 
movement in the knees.  The VA examiner noted a diagnosis of 
degenerative arthritis.  No further clinical findings were 
reported in regard to the veteran's knees.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. The Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment of his knees and because on VA examination, 
limitation of motion was identified, the considerations of 38 
C.F.R. §§ 4.10 and 4.40 must be adequately addressed and were 
not in the most recent VA examinations and rating action.  
Therefore, the Board finds that another VA examination is 
warranted in order to specifically address the concerns set 
forth in Deluca.

Furthermore, the Board notes that the veteran is currently 
service connected for arthritis in the right knee on the 
basis that it was incurred as a result of a gunshot wound 
sustained in service.  Regulations provide that proper 
evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
this case, it does not appear that any examiner has recently 
addressed the degree of impairment of muscle and/or nerve 
resulting from the veteran's gunshot wound to the right knee.  
Therefore, the Board finds that during the veteran's 
scheduled examination, the RO should ask the examiner to 
address the degree, if any, of impairment to the muscles, 
bones, joints and/or nerves present in the area of the 
veteran's right knee that is the result of his in-service 
gunshot wound.

4.  Entitlement to an increased (compensable) evaluation for 
calcaneal spurs.

The veteran is seeking a compensable evaluation for his 
calcaneal spurs.  During his October 2000 hearing, the 
veteran and his wife testified that although much of the 
difficulty that he experienced when walking was due to his 
Parkinson's disease, he also experienced recurring pain and 
limitation of motion due to his calcaneal spurs.

As discussed above, the record reflects that the veteran has 
been provided with several recent VA physical examinations.  
It appears, however, that the only VA examination in which 
the severity of his calcaneal spurs was addressed was during 
the orthopedic examination performed in October 1997.  During 
this examination, it was noted that the veteran had 
complained of pain on the left posterior surface.  The VA 
examiner indicated, however, that palpation of this area 
revealed no tumor.  No further clinical findings were 
indicated, but a diagnosis of calcaneal spurs was noted in 
the report.

The veteran's heel spurs have been rated by the RO under 
Diagnostic Code 5015 for benign new growths of bone.  38 
C.F.R. § 4.71a, Diagnostic Code 5015 (2000). This code 
provides that benign new growths will be rated on limitation 
of motion of the affected parts, as degenerative arthritis 
using the criteria of Diagnostic Code 5003 (2000).  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.

The report of the veteran's October 1997 VA examination 
contains no findings pertaining to range of motion of the 
veteran's feet.  There are also no clinical findings 
pertaining to whether or not other pertinent symptoms were 
present, such as swelling or evidence of painful motion.  
Accordingly, the Board finds that the veteran should be 
provided with another VA physical examination, in order to 
more accurately address the severity of his service-connected 
calcaneal spurs.  To the extent possible, the examiner should 
also be asked to distinguish the symptoms and level of 
impairment attributable to his Parkinson's disease from the 
symptoms and level of impairment attributable to his 
calcaneal spurs.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for Parkinson's disease.

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of sense of smell.

The veteran is seeking compensation benefits under 
38 U.S.C.A. § 1151 for Parkinson's disease and loss of sense 
of smell.  He claims that his Parkinson's disease developed 
as a result of anesthetic he was administered while 
undergoing sinus surgery at a VA Medical Center in June 1992.  
He asserts that he developed tremors for the very first time 
after this surgery, and that he was diagnosed with 
Parkinson's disease shortly therafter.  He has also contended 
that his loss of sense of smell developed for the first time 
shortly after his June 1992 surgery.

The veteran and his son have reported that shortly after his 
surgery in June 1992, they met with a physician, Dr. A., in 
regard to the veteran's tremors.  Both the veteran and his 
son have contended that they were told by Dr. A. that the 
veteran's  Parkinson's disease was acquired as a result of 
his sinus surgery.  The Board notes that the VA treatment 
records pertaining to the veteran's sinus surgery have been 
obtained and associated with the claims folder.  There is no 
indication in these records that the veteran complained of 
tremors or that these tremors were found by a physician to be 
result of his sinus surgery.  The Board finds that while this 
case is in remand status, the RO should attempt to contact 
Dr. A., and request that the physician state whether he 
recalls informing the veteran and his son that the veteran's 
Parkinson's disease was incurred as a result of his sinus 
surgery.  If Dr. A. responds in the affirmative, the RO 
should ask the physician to provide the basis for this 
conclusion.

VA treatment records reveal that the veteran has recently 
reported receiving treatment for his Parkinson's disease from 
Dr. M., a private neurologist.  While this case is in remand 
status, the RO should attempt to obtain the records of Dr. M. 
and associate them with the claims folder.

During a VA general medical examination conducted in July 
2000, the VA examiner was asked to discuss whether the 
veteran's claimed Parkinson's disease and loss of smell were 
incurred as a result of his June 1992 sinus surgery.  In the 
examination report, however, the VA examiner noted that he 
was unable to state whether these disabilities resulted from 
the veteran's surgery in 1992.

Because the July 2000 VA examiner was unable to offer an 
opinion as to the etiology of the veteran's claimed 
Parkinson's disease and loss of sense of smell, the Board 
finds that another attempt should be made to obtain an 
opinion as to the etiology of these disabilities.  
Specifically, the Board believes that the veteran should be 
provided with examination by a VA neurologist, in order to 
determine whether the veteran's claimed Parkinson's disease 
and loss of sense of smell are related to his June 1992 sinus 
surgery.

The Board notes that in 1994, the United States Supreme Court 
issued a decision in which it found that the regulation at 
38 C.F.R. § 3.358(c)(3) (2000) exceeded statutory authority 
by requiring fault on the part of the VA in order for an 
appellant to prevail on a claim for benefits under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd. sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  On March 16, 
1995, amended VA regulations were published to conform with 
the Supreme Court's decision.  Thereafter, Congress amended 
38 U.S.C.A. § 1151 for the effective purpose of overruling 
the Supreme Court's decision in the Gardner case.  The 
amended version of 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, precludes benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).  

Since the veteran's 1151 claims in this case were filed 
before October 1997, his claims must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the 
regulations in effect at that time.  Thus, both the veteran 
and the RO are advised that neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply].

7.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarctions, angioplasty and 
coronary artery bypass graft surgery.

The veteran is seeking service connection for coronary artery 
disease, which he contends is related to recurring episodes 
of chest pain he experienced in service.

The veteran's service medical records reflect that he 
complained of chest pain on several occasions throughout 
service.  Both physical examination and diagnostic testing, 
however, were consistently found to be negative for any 
evidence of heart disease.  On one occasion, in January 1958, 
the veteran was hospitalized after he reported a sudden onset 
of left precordial pain that radiated across the anterior 
chest.  The physician noted that although the pain did not 
seem to be characteristic of cardiac pain, a serum 
transaminase was drawn the first two days after admission and 
showed a rise from 6 to 40 units and a return after several 
days to 4 units.  Because of these findings, 
electrocardiograms were watched carefully, but reportedly 
showed no change.  Except for the slight elevation of 
eosinophiles, his work-up was found to be entirely negative.  
The physician noted a final diagnosis of "[u]ndiagnosed 
disease of the chest, manifested by sharp anterior chest 
pain."  Radiographic reports dated from May 1966 to 
September 1969 indicate that no evidence of chest disease was 
found.  In a report of medical examination conducted at 
retirement in September 1969, the veteran's heart was found 
to be normal.

As discussed above, VA has a duty to make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for benefits.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Such assistance includes providing a medical examination when 
such an examination is necessary to make a decision on the 
claim.  Such an examination is deemed "necessary" when the 
record contains competent evidence of a current disability 
and indicates that the disability may be associated with the 
claimant's active military service.  In accordance with this 
duty, the Board finds that this claim should be remanded, so 
that the veteran can be provided with an examination by an 
appropriate specialist in order to ascertain the etiology of 
his claimed coronary artery disease, to include the issue of 
whether his claimed heart disease is related to his in-
service episodes of chest pain.

During his October 2000 personal hearing, testimony was 
received that shortly after his discharge from service, in 
either 1969 or 1970, he admitted to a hospital in Rio 
Piedras, Puerto Rico for treatment of a heart condition.  The 
Board finds that while this case is in remand status, the RO 
should attempt to obtain the records of this treatment and 
associate them with the claims folder.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

In an August 2000 rating decision, the RO denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  Thereafter, in a statement 
submitted in September 2000, the veteran expressed 
disagreement with this decision, specifically contending that 
he was unemployable due to his service-connected PTSD.  To 
this point, the record does not reflect that the RO has 
issued a Statement of the Case as required under 38 C.F.R. § 
19.26 (2000).  See also 38 C.F.R. § 19.29 (2000).  The Court 
has held that the filing of a notice of disagreement 
initiates the appeal process and the failure of the RO to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Thus, the Board finds that this issue must be 
remanded so that the RO can issue a Statement of the Case and 
the veteran can be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to this issue.

Accordingly, this case is remanded for the following actions:

1. The RO should contact the veteran and 
his representative in order to ascertain 
whether there is any additional medical 
evidence or other relevant evidence 
pertaining to his claimed disabilities 
which has not been associated with his VA 
claims folder.  After securing any 
necessary consents from the veteran, the 
RO should obtain such evidence, to 
include records of treatment received 
from Dr. M. for Parkinson's disease and 
records of treatment received for a heart 
condition at a hospital in Rio Piedras, 
Puerto Rico in either 1969 or 1970.  
Regardless of the veteran's response, the 
RO should obtain his most recent VA 
medical treatment records.  Any 
additional evidence so obtained should be 
associated with the veteran's VA claims 
folder.

2.  The RO should attempt to locate Dr. 
A. and request that the physician 
indicate whether or not he recalls 
informing the veteran that his 
Parkinson's disease developed as a result 
of his June 1992 sinus surgery.  If Dr. 
A. answers in the affirmative, the 
physician should be asked to provide any 
pertinent treatment records, if such are 
available to him, and to explain the 
basis for his conclusion.  If the RO is 
unable to locate Dr. A. or if the 
physician fails to respond to the RO's 
request, the RO should advise the veteran 
that it has been unable to contact Dr. A. 
and explain the efforts it has made to do 
so.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to identify the current level of 
impairment resulting from PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should utilize 
the diagnostic criteria set forth in DSM-
IV and assign a GAF score consistent with 
DSM- IV.  An explanation of the GAF score 
assigned and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.  To the extent 
possible, the examiner should attempt to 
distinguish between the symptoms and 
level of impairment attributable to PTSD, 
and the symptoms and level of impairment 
attributable to the veteran's Parkinson's 
disease and/or organic brain syndrome.  
The examiner should also be asked to 
discuss the impact of the veteran's PTSD 
on his ability to secure or maintain 
employment.  The report of examination 
should be associated with the veteran's 
claims folder.

4.  The veteran should be afforded a VA 
examination to determine the present 
severity of his service-connected 
bilateral arthritis of the knees and 
service-connected calcaneal spurs .  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the knees and feet 
and noting the normal range of motion.  
Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.   To the extent 
possible, the examiner should distinguish 
between the symptoms and level of 
impairment in the lower extremities that 
is attributable to the veteran's 
Parkinson's disease and the symptoms and 
level of impairment attributable to the 
veteran's service-connected bilateral 
arthritis of the knees.  The report of 
the examination should be associated with 
the veteran's claims folder.

5.  The veteran should be afforded a VA 
neurological examination to determine the 
etiology of his claimed Parkinson's 
disease and loss of sense of smell.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should be 
asked to render an opinion as to whether 
it is as likely as not that the veteran's 
Parkinson's disease and/or loss of sense 
of smell are related to his June 1992 
sinus surgery.  The examiner should also 
be asked to specifically address the 
veteran's contention that the 
administration of an anesthetic during 
this surgery caused the onset of these 
disabilities.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
medical records review should be 
associated with the veteran's claims 
folder.

6.  The RO should also schedule the 
veteran for a cardiovascular examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should be 
asked to offer an opinion as to the 
etiology of the veteran's claimed 
coronary artery disease.  In particular, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's coronary artery 
disease is related to service (including 
his reported episodes of chest pain in 
service).  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The report of the examination 
should be associated with the veteran's 
claims folder.

7.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  Additional 
evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.

As to any issue as to which the veteran 
has filed a NOD and which has not been 
addressed in any previous Statement of 
the Case, the veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



